Affirmed and Opinion Filed January 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01141-CR

                       JEREMY JOHN SANDERSFELD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 416-82341-07

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown
                               Opinion by Chief Justice Wright

       Jeremy John Sandersfeld appeals following the adjudication of his guilt for aggravated

sexual assault of a child younger than fourteen years.          See TEX. PENAL CODE ANN.

§ 22.021(a)(1)(B) (West Supp. 2014). The trial court assessed punishment at twenty-eight years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See
Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
131141F.U05
 
                                                         /Carolyn Wright/
                                                         CAROLYN WRIGHT
                                                         CHIEF JUSTICE
 
 




                                                  ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


JEREMY JOHN SANDERSFELD,                             Appeal from the 296th Judicial District
Appellant                                            Court of Collin County, Texas (Tr.Ct.No.
                                                     416-82341-07.
No. 05-13-01141-CR         V.                        Opinion delivered by Chief Justice Wright,
                                                     Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered January 12, 2015.



 




                                              ‐3‐